Citation Nr: 0614401	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-27 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle, 
leg, knee, and thigh disorder, to include as due to service-
connected chronic lumbar spine myositis.

2.  Entitlement to an increased evaluation for chronic lumbar 
spine myositis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1943 
to June 1944.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  During the 
appeal period, the veteran's claim file was transferred to 
the custody of the Newark, New Jersey, VA Regional Office.


FINDINGS OF FACT

1.  The veteran's bilateral ankle, leg, knee, and thigh 
disorder (bilateral lower extremity disorder) is not related 
to service and is not due to service-connected chronic lumbar 
spine myositis.  

2.  Manifestations of the veteran's service-connected chronic 
lumbar spine myositis include limitation of motion on forward 
flexion to 70 degrees, without pain, muscle spasm, or 
guarding.


CONCLUSIONS OF LAW

1.  The veteran's bilateral lower extremity disorder was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been so incurred, and is not 
proximately due to or the result of service-connected chronic 
lumbar spine myositis.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5013A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

2.  The criteria for an increased evaluation for chronic 
lumbar spine myositis have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5021, General Rating Formula for Diseases and Injuries 
of the Spine (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recently the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
issued a decision which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in August 2003 (and prior to the initial 
adjudication of these claim) the RO sent the veteran a letter 
that informed him of the evidence necessary to establish 
service connection for a bilateral ankle, leg, knee, and 
thigh disorder, and what evidence was necessary to 
substantiate his claim for an increased rating for his 
service-connected chronic lumbar spine myositis.  This letter 
also informed him of what evidence they would obtain and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to these claims. 

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating (in the case of the service connection 
claim) or effective date (in the case of both claims), the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claims for service connection and an 
increased rating, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records, VA 
outpatient medical records, and private medical records have 
been associated with the claims file.  The veteran was 
afforded VA joint and spine examinations.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Dingess/Hartman v. Nicholson.



Service connection for a bilateral lower extremity disorder

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
the case of arthritis, service connection may be granted if 
such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Moreover, service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  

The veteran claims that he has a bilateral lower extremity 
disorder that is due to his service-connected chronic lumbar 
spine myositis.  

Service medical records contained a February 1944 notation 
that the veteran complained of bilateral knee pain.  The 
records were otherwise silent for any complaints, findings, 
or treatment of a bilateral lower extremity disorder.

A private medical record from September 1996 noted the 
veteran's extremities had no clubbing, cyanosis, or edema, 
and the pedal pulses were positive, bilaterally.  Multiple 
private records from December 1996 to February 1998 indicate 
there was no clubbing, cyanosis, or edema of the extremities.  
An April 1998 record found no clubbing, cyanosis, or edema, 
and that pulses were 2+ bilaterally.  Private records from 
June 1998 and March 1999 indicated the veteran's extremities 
had no clubbing, cyanosis, or edema.  A December 1999 record 
indicated that the veteran reported right leg pain above the 
knee and decreased range of motion due to spasms.  The 
examiner found no edema and very tight hamstrings, and the 
neurosensory and motor examinations were normal.  It was 
noted that stretching provided relief.  Private records from 
November 2000 to June 2001 indicated the veteran's 
extremities had no clubbing, cyanosis, or edema, and no skin 
brakage.  

In a March 2003 VA outpatient record, the veteran complained 
of chronic left knee pain since service discharge.  The 
record noted that the veteran was ambulatory, and that his 
extremities were warm, with no edema or ulcerations.  No 
muskoskeletal or joint abnormalities were noted.  A May 2003 
VA outpatient record indicated the veteran complained of 
chronic left knee pain since service.  

An August 2003 private medical record noted degenerative 
joint disease of the knees.

An August 2003 VA joints examination was conducted.  The 
veteran reported there was no inservice trauma, but that in 
service, he developed a mass in the left tibial tubercle.  
The veteran reported that while hospitalized during service, 
he developed pain in his legs, which has continued.  The pain 
was daily, intermittent, could last up to three hours, and 
was aggravated by walking.  The veteran denied any joint 
swelling or redness, but reported that his feet felt numb.  
The veteran performed daily activities of living and uses no 
assistive devices.

Upon physical examination, the examiner found that the 
veteran walked with a shuffling gait with small steps, could 
tiptoe and heel walk, but could not perform a deep knee bend.  
There were negative Trendelenburg signs and stocking 
hypesthesia of both lower extremities up to the hips.  The 
tibial tubercles were enlarged bilaterally, on the left more 
than the right.  The examiner found left genu varum of 7 
degrees and right genu varum of 0 degrees.  There was 
bilateral pain, instability, crepitus, and mild limitation of 
knee range of motion.  Accompanying knee X-rays indicated 
degenerative changes, particularly of the medial femorotibial 
joint space of the left knee, and probable small left knee 
joint effusion.  The diagnosis was bilateral Osgood 
Schlatter's disease, developmental, diabetic peripheral 
neuropathy, and bilateral degenerative joint disease of the 
knee, not service-connected.

The preponderance of the evidence of record is against 
service connection on a direct basis.  The August 2003 VA 
examination diagnosed bilateral Osgood Schlatter's and 
degenerative joint disease of the knees.  A private August 
2003 examination diagnosed degenerative joint disease of the 
knees.  Service medical records reflect one complaint of knee 
pain, and are otherwise negative for any other knee 
complaints, or issues regarding the bilateral lower 
extremities.  The first record of any lower extremity 
disorder was not until over 50 years after service discharge, 
in December 1999, when the veteran reported right leg pain.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  
Moreover, no medical evidence links any lower extremity 
disorder, to include Osgood-Schlatter's disease and 
degenerative joint disease of the knees, to the veteran's 
military service or to any incident therein.

The preponderance of the evidence of record is against 
service connection on a presumptive basis because no 
bilateral lower extremity disorder, to include knee arthritis 
and Osgood-Schlatter's disease, manifested in service or 
within one year of service discharge.  

The preponderance of the evidence of record is against 
service connection on a secondary basis.  The veteran 
asserted that his back pain radiated into his lower 
extremities.  But no medical evidence of record links any 
lower extremity disorder, to include arthritis of the knees 
and Osgood Schlatter's disease, to the veteran's chronic 
lumbar spine myositis.  The evidence does not indicate that 
the veteran's chronic lumbar spine myositis has aggravated 
any lower extremity disorder. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence shows that the veteran's bilateral lower extremity 
disorder was not incurred or aggravated in service, did not 
manifest within one year of service discharge, and is not 
caused by or aggravated by chronic lumbar spine myositis, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Increased evaluation for chronic lumbar spine myositis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's chronic lumbar spine myositis was service 
connected by a June 1944 rating decision, and a 10 percent 
evaluation was assigned under Diagnostic Code 1138, for mild 
arthritis, effective June 6, 1944.  By an August 1945 rating 
decision, a noncompensable evaluation was assigned, effective 
October 11, 1945.  October 1949 and December 1949 rating 
decisions continued the noncompensable evaluation.  A 
February 2004 rating decision assigned a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5295-
5024-5237, effective June 12, 2003. 

The veteran was diagnosed with chronic lumbar spine myositis 
in service.  Myositis is muscular discomfort or pain from 
infection or unknown cause, or an inflammation of muscles 
with pain, tenderness, and swelling.  Godfrey v. Brown, 7 
Vet. App. 398, 401 (1995); Carroll v. Brown, 8 Vet. App. 128, 
129 (1995).

An August 2003 VA spine examination was conducted.  The 
veteran reported that while hospitalized during service, he 
developed back pain which has continued.  The veteran 
reported daily intermittent pain that lasted up to three 
hours and was aggravated by changes in position.  The veteran 
could perform the activities of daily living and used no 
assistive devices.  Upon physical examination, the examiner 
noted the veteran had a shuffling gait with small steps, 
could undress himself, and could tiptoe and heel walk, but 
could not complete a deep knee bend.  The examiner found no 
lumbar spine spasms or tenderness.  Range of motion testing 
revealed lumbar spine flexion to 70 degrees, extension to 30 
degrees, and lateral flexion to 15 degrees, all without back 
pain.  The examiner noted a dorsal round back and absent left 
knee jerk.  Straight leg raising was to 70 degrees on the 
right and 55 degrees on the left.  Accompanying x-rays of the 
lumbosacral spine indicated mild multilevel degenerative 
changes.  The diagnosis was low back strain, not service 
connected.

A March 2004 private medical record summarized the results of 
a lumbar spine magnetic resonance imaging.  The report noted 
that the conus medullaris ended in the normal location at the 
thoracolumbar junction and there was no evidence of 
intradural or extradural mass.  The vertebral body height was 
well maintained with no evidence of acute fracture or 
subluxation.  There was a mild levoscoliosis, probably a 
small hemangioma within the T-12 vertebral body, diffuse 
multilevel disc degeneration with associated spondylosis, and 
small anterior and posterior degenerative bony ridges.  There 
were Schorl's nodes diffusely throughout the lumbar region.  
There was minimal disc bulging accompanying posterior 
degenerative bony ridges at L2-3, L3-4, and L4-5, but no 
evidence of focal herniation.  At L3-4, there was mild 
diffuse broad based disc bulging that slightly effaced the 
thecal sac.  There was no evidence of nerve root impingement, 
perineural edema, or neural foraminal compromise.  There was 
mild facet arthropathy bilaterally from L3-4 through L5-S1.  
There was no evidence of focal herniation or segmental spinal 
canal stenosis.  The conclusion was slight levoscoliosis, 
mild diffuse multilevel disc degeneration and spondylosis, 
disc bulging from L2-3 through L4-5, and no evidence of disc 
herniation, nerve root impingement, or segmental spinal canal 
stenosis. 

During the rating period in issue, the criteria for 
evaluating lumbar spine myositis were revised, effective 
September 26, 2003.  Either the old or new rating criteria 
may apply, whichever are more favorable to the veteran, 
although the new rating criteria are only applicable since 
their effective date.  See VAOPGCPREC 3-00, 65 Fed. Reg. 
33,422 (2000); VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (2003).

The veteran's chronic lumbar spine myositis is now evaluated, 
under the current criteria, as 10 percent disabling which 
contemplates, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, the combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

The current rating criteria rates chronic lumbar spine 
myositis on limitation of motion of the affected part as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5021 (myositis rated as degenerative arthritis), 5003 
(degenerative arthritis rated on limitation of motion of 
affected body part); see also General Rating Formula for 
Diseases and Injuries of the Spine (limitation of spine 
motion) (General Rating Formula).  

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  See 38 C.F.R. § 4.71a, General Rating 
Formula, Note (2).

The medical evidence of record indicates that the veteran had 
dorsal round back, a shuffling gait, forward flexion to 70 
degrees, and no lumbar spine muscle spasms, tenderness, or 
guarding.  Accordingly, the veteran is not entitled to a 20 
percent evaluation under the current criteria.  See 38 C.F.R. 
§ 4.71a, General Rating Formula (effective September 26, 
2003) (20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis).

Under the old rating criteria, chronic lumbar spine myositis 
was also rated on limitation of motion of the affected part 
as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5021 (myositis), 5003 (degenerative arthritis), 5292 
(limitation of motion of lumbar spine).  The medical evidence 
of record indicates lumbar spine flexion to 70 out of 90 
degrees, full extension, and lateral flexion to 15 out of 30 
degrees.  Accordingly the veteran is not entitled to an 
increased evaluation because the limitation of motion is more 
properly characterized as slight, not moderate.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003) (10 percent evaluation assigned for 
slight limitation of lumbar spine motion; 20 percent 
evaluation assigned for moderate limitation of motion).

The Board has considered other possible diagnostic codes.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The veteran 
is not entitled to an increased evaluation under the old 
rating criteria for lumbosacral strain because the VA 
examiner found no back pain on motion, no muscle spasms, and 
15 degrees lateral flexion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003) 
(20 percent evaluation assigned for muscle spasm on extreme 
forward bending with unilateral loss of lateral spine motion 
in a standing position).  The veteran is not entitled to an 
increased evaluation under the current rating criteria for 
lumbosacral strain, because it is rated identically to 
myositis, on limitation of motion of the body part as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (effective September 26, 2003).

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See Deluca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In this regard, the 
veteran reported daily intermittent back pain that lasted up 
to three hours and was aggravated by position changes.  The 
August 2003 VA examiner noted the veteran had a shuffling 
gait with small steps, but no back pain on motion, and no 
lumbar spine spasms or tenderness.  The medical evidence of 
record was negative for other findings of additional 
weakness, fatigability, or lack of coordination.  The veteran 
is not entitled to an increased evaluation based on these 
provisions.  38 C.F.R. §§ 4.40, 4.45 (2005); see also Deluca, 
8 Vet. App. 202.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral lower 
extremity disorder is denied.

Entitlement to an increased evaluation for chronic lumbar 
spine myositis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


